Citation Nr: 1701288	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-27 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative disc disease (DDD) and intervertebral disc syndrome (IVDS).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 16, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) at his local RO (Travel Board hearing).  A transcript of the hearing is of record.

This case was remanded by the Board for additional development in August 2013 and May 2014.  The case is now again before the Board for further appellate action.

The Board notes the Veteran's claim for an increased rating for his lower back disability was filed in June 2008, and a 20 percent rating was granted in a January 2009 rating decision.  The Veteran filed correspondence in March 2009 indicating his disagreement with the rating assigned.  The RO interpreted this correspondence as an additional claim for an increased rating, and issued a second rating decision in May 2009.  Upon review, however, the Board has determined the March 2009 correspondence constituted a notice of disagreement with the January 2009 decision.  Therefore, the January 2009 rating decision is on appeal.

The Board also notes that a claim for a TDIU due to a service-connected disability is part and parcel of any increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since instituting his lower back claim in June 2008, the Veteran has contended his service-connected disabilities have rendered him unemployable.  As such, the Board has determined the Veteran's June 2008 claim constituted a claim for a TDIU.  
In an August 2014 rating decision, the Appeals Management Center (AMC) in Washington, D.C., granted a TDIU with an effective date of June 16, 2014.  The issue of entitlement to a TDIU prior to June 16, 2014, remains on appeal.

The Board notes service connection is in effect for bilateral lower extremity radiculopathy caused by the Veteran's service-connected lower back disability.  As such, although the Board has characterized the issue on appeal to reflect the Veteran's currently assigned 20 percent rating for his lumbosacral strain with DDD and IVDS, the Board will address all symptoms caused by the Veteran's lower back condition throughout the period of the claim, to include bilateral lower extremity radiculopathy.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to a TDIU prior to June 16, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the period from February 8, 2010, to March 8, 2011, the Veteran's lumbosacral strain with DDD and IVDS manifested as forward flexion of the thoracolumbar spine 30 degrees or less; it did not manifest as unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

2.  For the periods prior to February 8, 2010, and beginning March 9, 2011, the Veteran's lumbosacral strain with DDD and IVDS has manifested as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; it has not manifested as forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.
CONCLUSIONS OF LAW

1.  For the period from February 8, 2010, to March 8, 2011, the criteria for a 40 percent rating, but not higher, for lumbosacral strain with DDD and IVDS, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235 to 5243 (2016). 

2.  For the periods prior to February 8, 2010, and beginning March 9, 2011, the criteria for a disability rating in excess of 20 percent for lumbosacral strain with DDD and IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235 to 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.  In addition, he testified before the undersigned Acting VLJ at a hearing in January 2014.
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

Lumbosacral strain with DDD and IVDS

The Veteran's lumbosacral strain with DDD and IVDS is rated under 38 C.F.R. § 4.71a, DC 5237.  Under DC 5237, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings take into account symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a, DC 5237 (2016).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2016) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2016) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2016) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

A June 2008 X-ray interpretation by a private treatment provider showed the Veteran had disc degeneration of the lumbar spine, a rupture or herniation of a lumbar disc, osteoarthritis of the lumbar spine, subluxation of the lumbar spine, and lumbar strain and pain.

Following his June 2008 claim for an increased rating, the Veteran was afforded a VA contract examination in August 2008.  The examiner noted the Veteran's reports of constant sharp, burning lower back pain which he rated as an 8 out of 10.  The examiner noted the condition had not resulted in any incapacitating episodes, but that it prevented the Veteran from sitting, standing, or walking for long periods of time.  An abnormal gait was noted.  The examiner noted the Veteran did have spasms of the left paravertebral muscles, and there was tenderness in the lumbar paravertebral muscles.  It was noted there was no ankylosis of the spine.  The Veteran's thoracolumbar spine flexion was 50 degrees, extension was 15 degrees, right lateral flexion was 15 degrees, left lateral flexion was 20 degrees, right rotation was 10 degrees, and left rotation was 10 degrees.  No additional loss of range of motion resulted from repetitive use testing.  The examiner indicated there were signs of IVDS, but that the IVDS did not cause any bowel, bladder, or erectile dysfunction.  The examiner diagnosed the Veteran with lumbosacral strain with DDD and left convex scoliosis, as well as IVDS.  The examiner also noted the external cutaneous nerve of the thigh was impacted by L3 nerve root involvement.

In a separate August 2008 consultation note, it was stated the Veteran's X-rays showed severe lumbar spine disc disease, and he was diagnosed with thoraco-lumbar spondylosis.

August 2008 physical therapy notes showed the Veteran complained of lower back and left lower extremity pain.  He was unable to perform lumbar flexion due to his pain, but his lumbar extension was unremarkable.  The Veteran was noted to have an antalgic gait and difficulty performing activities of daily living.  Physical therapy notes dated later in August 2008 showed the Veteran's thoracolumbar spine flexion was 48 degrees.  In September 2008 his flexion was 42 degrees, and his extension was 25 degrees.

February 2009 magnetic resonance imaging (MRI) of the lumbar spine showed there was straightening of the normal lumbar lordotic curvature.  Modic I changes were seen at L2-3 with severe disc height loss.  There was also disc height loss at L1-2, L3-4, and L5-S1, with grade 1 anterolisthesis at L5.  There was disc desiccation throughout the lumbar spine, and there was a circumferential disc bulge at L1-2 causing mild to moderate neuroforaminal narrowing.  There were additional disc bulges at L2-3, L3-4, L4-5, and L5-S1.  An impression was given as DDD, most prominent at L3-4.

Treatment notes from the University of Texas Health Science Center showed in July 2009 the Veteran had lower back pain radiating to the right lower extremity.  The Veteran was noted to have normal range of motion in his joints, although "provocative maneuvers" were positive for lumbar facet dysfunction at L3-4, L4-L5, and L5-S1 of the lumbar spine.  In August 2009, it was noted the Veteran had normal range of motion of the thoracolumbar spine.  February 8, 2010, notes, however, show the Veteran's thoracolumbar spine flexion was limited to 30 degrees, extension was 20 degrees, lateral bending was 20 degrees, and rotation was 30 degrees.

The Veteran was afforded an additional VA examination on March 9, 2011.  The examiner noted continuing lower back pain causing spasms and an antalgic gait, which necessitated use of a cane for ambulation.  However, the Veteran reported no incapacitating episodes, and there was no atrophy or ankylosis.  The Veteran's thoracolumbar spine flexion was 45 degrees, extension was 10 degrees, right and left lateral flexion were each 30 degrees, and right and left lateral rotation were each 30 degrees.  No additional limitation of range of motion resulted from repetitive use testing.  The examiner stated the Veteran was "unable to work due to back pain."

A November 2011 MRI of the lumbar spine showed spondylosis, levoscoliosis and spinal canal stenosis primarily at the L2-3 and L3-L4 levels.

In an August 2012 letter, the Veteran's private physician, Dr. J.T., stated the Veteran was being treated for his lower back pain with invasive pain modalities consisting of transforaminal epidural steroid injections.  Dr. J.T. stated the Veteran had loss of cartilage between his lumbar vertebrae to an extent that the vertebrae were "bone on bone."  Dr. J.T. stated the Veteran had significant deterioration at multiple levels of the spinal cord, which limited his range of motion.  Dr. J.T. stated the Veteran was not a good candidate for back surgery due to his poor health.  Dr. J.T. further stated it was his opinion the Veteran was not employable.

In a March 2014 letter, Dr. J.T. stated X-rays showed increased deterioration of vertebrae in the spinal column, and that there were numerous spurs bilaterally.  Dr. J.T. again stated his opinion the Veteran was not a good candidate for back surgery and was not employable.

The Veteran was afforded an additional VA examination in June 2014.  In addition to his previously diagnosed DDD and IVDS, the examiner indicated the Veteran had degenerative joint disease (DJD) related to the DDD and IVDS.  The examiner noted the Veteran's report that he had begun using a scooter for ambulation, and that he was limited to sitting for 15 minutes, standing for 15 minutes, and ambulating for 10 minutes due to his chronic lower back pain.  The examiner noted the Veteran could not perform any impact activity or bending, lifting, pushing, pulling, or carrying any significant amount of weight.  The examiner indicated the Veteran was using a nerve stimulator for pain and gabapentin for radiculopathy.  The Veteran reported 3 to 4 incapacitating episodes per year, which lasted 3 days per episode.  The Veteran's forward flexion was measured at 60 degrees with objective evidence of painful motion at 55 degrees, his extension was 15 degrees with pain at 15 degrees, his right lateral flexion was 20 degrees with pain at 20 degrees, and his left lateral flexion was 15 degrees with pain at 10 degrees.  No additional limitation of range of motion resulted from repetitive use testing.  The Veteran had tenderness and muscle spasms, as well as guarding which caused an abnormal gait.  The examiner stated the Veteran's limitation to sedentary activity, when combined with his limited ability to travel, made it less likely than not that he could maintain any type of employment.

Upon a review of the foregoing, the Board concurs with the RO's assignment of a 20 percent rating for the Veteran's lumbosacral strain with DDD and IVDS prior to February 8, 2010.  There is no evidence prior to that date of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  As such, a rating higher than 20 percent is not warranted.

However, the Board notes the Veteran's thoracolumbar spine forward flexion was limited to 30 degrees on February 8, 2010, according to University of Texas Health Science Center treatment notes.  Under DC 5237, this finding warrants assignment of a 40 percent rating effective February 8, 2010. 

The Board notes, however, that at his March 9, 2011, VA examination, the Veteran's thoracolumbar spine flexion was measured as 45 degrees.  This finding supports the RO's assignment of a 20 percent rating.  Subsequently, the Veteran's thoracolumbar spine flexion was measured as 60 degrees at his June 2014 VA examination.  Upon review, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine at any time after March 9, 2011.  As such, a rating higher than 20 percent for the period beginning March 9, 2011, is not warranted.

In sum, the Board has determined that granting of a 40 percent rating for the Veteran's lumbosacral strain with DDD and IVDS is warranted for the period from February 8, 2010, to March 8, 2011, but not before or after.

Bilateral lower extremity radiculopathy

The Veteran's left lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, DCs 8520, 8526, and 8529, which address the sciatic nerve, the femoral nerve, and the external cutaneous nerve of the thigh, respectively.  His right lower extremity radiculopathy is rated under DC 8520.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement of muscles below the knee is possible, or flexion of the knee is weakened or lost.  Under DC 8526, a 10 percent rating is warranted for mild incomplete paralysis of the femoral nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the femoral nerve.  A 30 percent rating is warranted for severe incomplete paralysis of the femoral nerve.  A 40 percent rating is warranted for complete paralysis of the femoral nerve or paralysis of quadriceps extensor muscles.  Under DC 8529, a noncompensable rating is warranted for mild or moderate paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is warranted for severe to complete paralysis.
 
As noted, the Veteran was afforded a VA contract examination in August 2008.  In addition to the findings detailed above, the examiner noted the Veteran's reports of leg pain, and that his lower back pain travelled to his knees.  The examiner diagnosed a sensory deficit of the left anterior lower thigh, which he stated was most likely related to the external cutaneous nerve of the thigh.

The previously noted University of Texas Health Science Center treatment notes showed in July 2009 the Veteran complained his lower back pain radiated to his right lower extremity.  A sensory examination showed decreased sensation to pin prick and temperature in both lower extremities, and the Veteran was diagnosed with radiculopathy.  August 2009 notes showed the Veteran continued to complain of radiating pain in his right lower extremity.  The Veteran reported the same symptoms in September 2009 and February 2010.  In May 2010, he continued to complain of pain radiating from his lower back, this time to the left lower extremity.

The Veteran also underwent a VA peripheral nerves examination in March 2011.  The examiner noted the Veteran's past diagnosis of left lower extremity radiculopathy.  The examiner noted decreased sensation to touch and vibration in the Veteran's left leg, and stated the affected nerve was at the L4-5 level of the spine.  The examiner indicated the Veteran's right leg examination was normal.  The examiner diagnosed left lower extremity radiculopathy related to the Veteran's DDD.

In the previously discussed March 2012 letter by Dr. J.T., it was stated the Veteran had shooting pain from his lower back down into the lower extremities bilaterally.  

A September 4, 2013, VA treatment note showed the Veteran was found to have objective evidence of pain to the sciatic nerves affecting both lower extremities.

The Veteran was afforded an additional VA peripheral nerves examination on June 16, 2014.  The examiner indicated the Veteran had mild radicular pain and paresthesia in the right lower extremity and severe radicular pain and moderate paresthesia in the left lower extremity.  He also had mild numbness in both lower extremities.  The examiner stated the Veteran's L3 and L4 (femoral nerves) were involved on the left side, while the L4-5, S1, S2, and S3 (sciatic nerves) were involved on both sides.  The examiner concluded the Veteran's radiculopathy was mild in the right lower extremity and severe in the left lower extremity.  The examiner further indicated the Veteran had mild and moderate incomplete paralysis of the sciatic nerve on the right and left, respectively, and that there was incomplete paralysis of the external cutaneous nerve of the thigh which was mild on the right, and moderate on the left.

The Board notes the Veteran was originally granted service connection for left lower extremity radiculopathy in a January 2009 rating decision, and a 10 percent rating was assigned under DC 8529, since the medical evidence indicated the left leg radiculopathy was caused by incomplete paralysis of the external cutaneous nerve of the thigh.  In an August 2014 rating decision, the Veteran was granted service connection for radiculopathy to the sciatic nerve of the left lower extremity, and a separate 20 percent rating was assigned under DC 8520, effective September 4, 2013, the date of the above-noted VA treatment record showing the Veteran had objective evidence of pain to the sciatic nerves of both lower extremities.  In the same decision, the Veteran was granted service connection for right lower extremity radiculopathy and a 10 percent rating was assigned under DC 8520.  Also in the same decision, the Veteran's previously assigned 10 percent rating for left lower extremity radiculopathy under DC 8529 was reassessed under DC 8526 and increased to 20 percent, effective June 16, 2014, the date of the VA examiner's finding of moderate incomplete paralysis of the femoral nerve affecting the left leg.  

In the same August 2014 decision, the Veteran was also granted a TDIU effective June 16, 2014.  Because the Veteran has been in receipt of a 100 percent rating since June 16, 2014, the Board will address the evidence regarding the Veteran's bilateral lower extremity radiculopathy only prior to that date.

With regard to the left lower extremity, upon review, the Board finds the RO's and AMC's assignments of a 10 percent rating for mild incomplete paralysis of the external cutaneous nerve of the thigh prior to June 16, 2014, a 20 percent rating for moderate incomplete paralysis of the anterior crural nerve (femoral) effective June 16, 2014, and a 20 percent rating for moderate incomplete paralysis of the sciatic nerve effective September 4, 2013, are supported by the evidence of record.  

However, there is no evidence of a medical finding of more than mild incomplete paralysis of the femoral nerve affecting the left leg prior to June 16, 2014, nor of sciatic nerve involvement on the left side prior to September 4, 2013.  Accordingly, the Board finds that ratings and/or effective dates other than those currently assigned for the Veteran's left lower extremity radiculopathy are not warranted.

With regard to the right lower extremity, upon review, the Board finds the AMC's assignment of a 10 percent rating for mild incomplete paralysis of the sciatic nerve affecting the right leg, effective September 4, 2013, is supported by the evidence of record.  However, there is no evidence the Veteran's incomplete paralysis of the sciatic nerve affecting his right leg has been anything more than mild throughout the period of the claim.  In addition, the Board finds a preponderance of the evidence weighs against assignment of an effective date prior to September 4, 2013. 

While the Board acknowledges that complaints of pain radiating from the lower back to the right lower extremity are documented in July 2009, August 2009, September 2009, February 2010, and March 2012, the Board again notes that 38 C.F.R. § 4.71a, DC 5237, addressing limitation of motion of the thoracolumbar spine, contemplates "symptoms such as pain (whether or not it radiates)...."  As such, complaints of radiating pain from the lower back have been addressed by the Veteran's rating under DC 5237.  The Board also notes that July 2009 treatment records showed the Veteran had decreased sensation to pin prick and temperature in both lower extremities, and he was diagnosed with radiculopathy.  However, the records are somewhat unclear as to whether the radiculopathy diagnosis applied to both lower extremities.  In this regard, the Board notes again that following a full peripheral nerves VA examination in March 2011, the VA examiner determined the Veteran's right leg examination was normal.  Upon careful review, the Board finds a preponderance of the evidence shows the first medical evidence of right lower extremity radiculopathy appeared on September 4, 2013.

In sum, the Board has determined the Veteran's service-connected bilateral lower extremity symptoms do not warrant ratings or effective dates which differ from those currently assigned.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony at his January 2014 hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings higher than those assigned herein.

The Board notes consideration has been given to rating the Veteran's lower back disability under 38 C.F.R. § 4.71a, DC 5243, which deals specifically with IVDS.  However, an assessment of the evidence under this code fails to warrant a rating higher than 20 percent for the Veteran's lumbosacral strain with DDD and IVDS at any time during the period of the claim.
 
The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's lower back disability, to include his bilateral lower extremity symptoms, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disabilities is greater than that contemplated by the assigned ratings, to include the increase granted herein.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

The Board having determined a 40 percent rating is warranted for the Veteran's lumbosacral strain with DDD and IVDS for the period from February 8, 2010, to March 8, 2011, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU prior to June 16, 2014, is decided.

The Board notes that the schedular criteria for a TDIU are met where a single disability is ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2016).  For purposes of establishing a 60 percent rating for a single disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(2) (2016).  In this regard, the Board notes the medical evidence clearly shows the Veteran's bilateral lower extremity radiculopathy was caused by his lower back disability.  As such, for purposes of establishing entitlement to a TDIU, the Veteran's lower back and bilateral lower extremity disabilities may be considered a single disability.  Id.

However, applying the ratings for the Veteran's individual disabilities to the Combined Ratings Table contained in 38 C.F.R. § 4.25 results in a combined disability rating which is no higher than 50 percent at any time prior to June 16, 2014.  This determination includes the increase granted by the Board in the above decision for the Veteran's lumbosacral strain with DDD and IVDS.

The Board notes, however, that ratings boards should submit to the Director of the Compensation Service, for extra-schedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2016).  Upon a careful review of the foregoing, the Board has determined that the claim for entitlement to a TDIU prior to June 16, 2014, should be referred to the Director of the Compensation Service for extra-schedular consideration.

In this regard, the Board notes the Veteran's highest level of education attained was graduation from high school and 1 year of college.  The record shows he last worked as a furniture salesman in April 2008.  As early as August 2008, an X-ray report stated the Veteran's lumbar spine disc disease was "severe."  Since instituting his claim, the Veteran has asserted his service-connected disabilities prevent him from obtaining or maintaining gainful employment since he is restricted from excessive walking, standing, and sitting, which had all been necessary to perform his previous jobs.

The Board notes in his examination report, the Veteran's 2011 VA examiner stated the Veteran was "unable to work due to back pain."  In addition, in an August 2012 letter by Dr. J.T., Dr. J.T. detailed the severity of the Veteran's lower back condition and stated it was his professional opinion that the Veteran was not employable.  In a March 2014 letter, Dr. J.T. reiterated his opinion that the Veteran's back condition rendered him unemployable.  The Board also notes the June 2014 VA examiner's statement that the Veteran's limitation to sedentary activity, when combined with his limited ability to travel, made it less likely than not that he could maintain any type of employment.

Upon a careful review of the foregoing, the Board has determined that the Veteran's claim of entitlement to a TDIU prior to June 16, 2014, should be referred to the Director of the Compensation Service for extra-schedular consideration.

Accordingly, this case is REMANDED for the following actions:

1.  Refer the claim for a TDIU prior to June 16, 2014, to the Director of the Compensation Service for extra-schedular consideration.

2.  Undertake any other development determined to be warranted.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


